

116 HR 2071 IH: Second Amendment Protection Act
U.S. House of Representatives
2019-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2071IN THE HOUSE OF REPRESENTATIVESApril 3, 2019Mr. Mooney of West Virginia introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, with respect to the sale, purchase, shipment, receipt, or
			 possession of a firearm or ammunition by a user of medical marijuana, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Second Amendment Protection Act. 2.Exemptions for medical marihauna use from grounds for firearm and ammunition prohibitions (a)Exemption for medical marihuanaSection 922 of title 18, United States Code, is amended—
 (1)in subsection (d)(3), by inserting before the semicolon the following: (except that an individual shall not be treated as an unlawful user of or addicted to any controlled substance based on the individual using marihuana for a medical purpose in accordance with State law); and
 (2)in subsection (g)(3), by inserting before the semicolon the following: (except that an individual shall not be treated as an unlawful user of or addicted to any controlled substance based on the individual using marihuana for a medical purpose in accordance with State law).
 (b)Effective dateThe amendments made by this section shall take effect 90 days after the date of enactment of this Act.
			